           Case 1:20-cv-04152-AKH Document 11 Filed 08/06/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
ACHMAT AKKAD,

                                                             Plaintiff,
                                                                            NOTICE OF MOTION TO
                              -against-                                     DISMISS PLAINTIFF’S
                                                                            COMPLAINT
THE CITY OF NEW YORK, and FORMER
COMMISSIONER LOREE SUTTON, in her individual                                20 Civ. 4152 (AKH) (GWG)
capacity,

                                                          Defendants.
----------------------------------------------------------------------- x

                 PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in

Support of Defendants’ Motion to the Complaint, and upon all the papers and proceedings

previously had herein, Defendants the City of New York (“City") and Loree Sutton (collectively

“Defendants”) will move this Court at the United States Courthouse for the Southern District of

New York, 500 Pearl Street, Courtroom 14D, New York, New York, 10007, before the

Honorable Alvin K. Hellerstein, United States District Judge, at a time and date to be designated

by the Court, pursuant to Rule 12(b), dismissing Plaintiff’s Complaint against Defendants in its

entirety, with prejudice, on the grounds that: (a) Plaintiff’s “Second” and “Third” Causes of

Action pursuant to 42 U.S.C. § 1983 (“§ 1983”) and the New York City Human Rights Law

(“CHRL”) are largely barred by the three-year statute of limitations for claims under those

statutes; (b) Plaintiff fails to state a plausible claim of discrimination on the basis of his religion,

disability, or military service pursuant to the CHRL and the Uniformed Services Employment

and Reemployment Act (“USERRA”); and (c) Plaintiff fails to state a plausible claim for free

speech retaliation under § 1983, the First Amendment, or Article I, Section 8 of the New York

State Constitution, and fails to state a Monell claim against the City pursuant to § 1983.
           Case 1:20-cv-04152-AKH Document 11 Filed 08/06/20 Page 2 of 3




                PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule 6.1(b)

of this Court, any opposing affidavits and answering memoranda shall be served by plaintiff

within fourteen days after service of defendants’ moving papers, and any reply affidavits and

memoranda of law shall be served within seven days after service of plaintiff’s answering

papers.

Dated:          Brooklyn, New York
                August 6, 2020
                                            JAMES E. JOHNSON
                                            Corporation Counsel of the
                                              City of New York
                                            Attorney for Defendants
                                            100 Church Street, Room 2-125
                                            New York, New York 10007
                                            (212) 356-1105



                                            By:
                                                     J. Kevin Shaffer
                                                     Assistant Corporation Counsel

To:       Law Offices of Deborah H. Karpatkin (by ECF)
          Attorney for Plaintiff
          99 Park Avenue, PH/26th Fl.
          New York, New York 10016
          (646) 865-9930
          deborah.karpatkin@karpatkinlaw.com




                                              - 2-
Case 1:20-cv-04152-AKH Document 11 Filed 08/06/20 Page 3 of 3


        No. 20 Civ. 4152 (AKH) (GWG)
        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK

        ACHMAT AKKAD,

                                                                                      Plaintiff,

                                               -against-

        THE CITY OF NEW YORK, and FORMER
        COMMISSIONER LOREE SUTTON, in her individual
        capacity,

                                                                                Defendants .

                       NOTICE OF MOTION TO DISMISS
                         PLAINTIFF’S COMPLAINT

                              JAMES E. JOHNSON
                    Corporation Counsel of the City of New York
                          Attorney for Defendants
                          100 Church Street, Room 2-125
                          New York, N.Y. 10007-2601

                               Of Counsel: J. Kevin Shaffer
                               Telephone: (212) 356-1105
                               Matter No.: 2020-022044
        Due and timely service is hereby admitted.

        Dated: New York, N.Y...…………………………. .............. 2020

        Signed ......................................................................................

        Attorney for..............................................................................
